DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (2018/015265).
Re claim 1, Kim et al. disclose a substrate (21); a light reflective resin layer (42) arranged on the substrate; wiring electrodes (12a/12b) arranged over the light reflective resin layer so that the light reflective resin layer is interposed between the substrate and the wiring electrodes (Fig. 6E), the light reflective resin layer overlapping the wiring electrodes in a plan view (Fig. 6E); and a light emitting element (20) having an electrode formation surface including a positive and negative pair of element electrodes (29a/29b), and a light emitting surface on a side opposite to the electrode formation surface, the light emitting element being arranged on top surfaces of the wiring electrodes (12a/12b) with the element electrodes facing the top surfaces of the wiring electrodes (Fig. 6E).
Re claim 2, Kim et al. disclose further comprising a light reflective member (11) arranged on the light reflective resin layer (42) and the wiring electrodes (29a/29b), and surrounding the light emitting element (Fig. 6E).
Re claim 3, Kim et al. disclose wherein the light reflective member (11) covers the electrode formation surface (Fig. 1) and a side surface of the light emitting element (Fig. 6E).
Re claim 4, Kim et al. disclose wherein the light reflective resin layer (42) covers side surfaces of the wiring electrodes (12a/12b) (Fig. 6E).
Re claim 5, Kim et al. disclose wherein the top surfaces of the wiring electrodes (12a/12b) and a top surface of the light reflective resin layer (42) surrounding the wiring electrodes are formed on the same plane (Fig. 6E).
Re claim 6, Kim et al. disclose wherein the top surfaces of the wiring electrodes (12a/12b) and a top surface of the light reflective resin layer (42) surrounding the wiring electrodes are formed on the same plane (Fig. 6E).
Re claim 7, Kim et al. disclose wherein the wiring electrodes (12a/12b) are made of a material containing at least one item selected from the group consisting of Cu, Au and Al ([0024]).
Re claim 8, Kim et al. disclose wherein surfaces of the wiring electrodes (12a/12b) on a substrate side are configured by a material containing at least one item selected from the group consisting of Al ([0024]).
Re claim 9, Kim et al. disclose further comprising a light transmissive member (45) arranged above the light emitting element (20).
Re claim 10, Kim et al. disclose further comprising a wavelength conversion member (45) arranged on a top surface of the light transmissive member ([0039-0040]~ 45 is a wavelength conversion layer as well).
Re claims 11 and 12, Kim et al. disclose further comprising a plurality of light emitting elements (4241 – Fig. 12 or 20- Fig. 9) spaced apart from each other, and the wiring electrodes electrically connect the element electrodes of the plurality of light emitting elements.
Re claim 13, Beppu et al. disclose wherein the plurality of light emitting elements are covered by the wavelength conversion member (45) and the light transmissive member (45) (layer 45 does both functions).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        October 4, 2022